 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        DISCOVERORG DATA LLC,                               CASE NO. C19-5508RBL
 9
                                Plaintiff,                  ORDER
10               v.

11      NDIVISION SERVICES INC,

12                              Defendant.

13

14          THIS MATTER is before the Court on Defendant nDivision’s Motion [Dkt. # 29] for

15   attorneys’ fees under RCW 4.28.185(5), following its successful Motion to Dismiss for lack of

16   personal jurisdiction [Dkt. #s 10 and 27]. It seeks $17,430. nDivision argues that DiscoverOrg

17   has engaged in a tactic of suing out of state defendants here, without regard to the merits of its

18   jurisdictional claims.

19          DiscoverOrg argues that it had a credible, good faith basis for filing here, and points out

20   that the law surrounding personal jurisdiction in internet cases remains “unsettled” and

21   conflicting. It points to cases interpreting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

22   797 (9th Cir. 2004) for the proposition that virtual data theft is tantamount to a physical theft,

23   from the plaintiff’s place of business in the plaintiff’s forum. See DEX Systems, Inc., v. Deutsche

24


     ORDER - 1
 1   Post AG, 727 F App’x 276 (Mar 13, 2018). DiscoverOrg also correctly points out that it has

 2   successfully asserted its jurisdictional theories in this district in similar cases.

 3           The parties agree that the matter is addressed to the Court’s discretion. In evaluating a

 4   motion for fees under RCW 4.28.185(5), the Court should balance the twin aims of the statute:

 5   (1) compensating an out-of-state defendant for its reasonable efforts to contest jurisdiction and

 6   avoid harassment; and (2) encouraging the full exercise of state jurisdiction. Scott Fetzer Co. v.

 7   Weeks, 122 Wash.2d 141, 149 (1993) (Fetzer II); Scott Fetzer Co., Kirby Co. Div. v. Weeks, 114

 8   Wash.2d 109, 122 n.6 (1990) (Fetzer I). The Court’s discretion to deny a motion for attorneys’

 9   fees “is particularly broad when the circumstances of a case fall outside the heartland of RCW

10   4.28.185(5)[s] purpose” of deterring frivolous, unfair, or unjust litigation in Washington.

11   Johnson v. Venzon, Case No. C12-895RSL, 2012 WL 3778877, at *5–6 (W.D. Wash. Aug. 30,

12   2012). These principles “serve to ensure that otherwise valid claims are not abandoned merely

13   out of fear of the possibility of fee shifting.” Id.

14           The Court is not at all convinced that DiscoverOrg’s filing here amounts to the sort of

15   “misconduct” that the discretionary fee-shifting mechanism is designed to dissuade. The victim

16   of the data theft is not “harassing” the out of state defendant by seeking to recover the value of

17   what was stolen, even if it filed in the wrong court.

18           The Motion for Fees [Dkt. # 29] is DENIED and the case remains closed.

19           IT IS SO ORDERED.

20           Dated this 26th day of December, 2019.



                                                              A
21

22
                                                              Ronald B. Leighton
23                                                            United States District Judge

24


     ORDER - 2
